ORDER
The Disciplinary Review Board on June 12, 1997, having filed with the Court its decision concluding that JESSE JENKINS, III, *474of EAST ORANGE, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of six months for violating RPC 4.1(a) (truthfulness in statements to others); RPC 8.4(a) (attempt to violate the RPC s); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice), and the Disciplinary Review Board having further concluded that respondent should practice under the supervision of a practicing attorney for a period of two years after reinstatement to practice, and good cause appearing;
It is ORDERED that JESSE JENKINS, III, is hereby suspended from practice for a period of six months, effective November 12, 1997, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.